DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Allowable Subject Matter
The allowed claims are 1-20
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious:
receiving a packet at an access gateway function from a residential gateway; 
detecting an Ethertype for the received packet; 
detecting a version for the received packet;
looking up session and state information for the packet as a result of the detecting of the Ethertype and the version indicating that the packet is a fixed mobile convergence (FMC) user plane (UP) encapsulation; 
and processing the packet according to policies for FMC UP encapsulation
Regarding the prior art of record:
Jones et. al.  (US 2005/0033853 A1) discloses 
detecting an Ethertype for a received packet (Fig. 5 506 Ether_Type Para 38); 
detecting a version for a received packet (Fig. 6 602 Version Para 39);
detecting session for a packet (Fig. 6 Session_ID Para 48); and 
encapsulating a packet (Title)
Jones does not disclose 
	receiving a packet at an access gateway function from a residential gateway;

and processing the packet according to policies for FMC UP encapsulation
Carnero Ros et. al. (US 2013/0089013 A1) discloses
receiving a packet from a residential gateway (Fig. 1 34 BNG 38 AN 42 RG Para 9 “Residential Gateway (RG) 42”); and
processing the packet according to policies for FMC UP encapsulation (Para 4 5 8 “the BNG 34 may be coupled to the PDN-Gw 18 via an S2a reference point, which implies a GPRS Tunnel Protocol (GTP) tunnel from BNG to PDN-Gw (wherein "GPRS" stands for "General Packet Radio Service") where “GPRS tunneling protocol” corresponds to FMC UP encapsulation)
Carnero Ros does not disclose
receiving a packet at an access gateway function; 
detecting an Ethertype for the received packet; 
detecting a version for the received packet;
looking up session and state information for the packet as a result of the detecting of the Ethertype and the version indicating that the packet is a fixed mobile convergence (FMC) user plane (UP) encapsulation
Prasad (US 2019/0132707 A1) discloses
processing the packet according to policies for FMC UP encapsulation (Fig. 10 1015 1020 GTP-U Para 1 53 “a general packet radio service (GPRS) tunneling protocol (GTP-U) 1048 that is used to transport user data within the core network and between a 
Prasad does not disclose 
receiving a packet at an access gateway function from a residential gateway; 
detecting an Ethertype for the received packet; 
detecting a version for the received packet;
looking up session and state information for the packet as a result of the detecting of the Ethertype and the version indicating that the packet is a fixed mobile convergence (FMC) user plane (UP) encapsulation
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463